DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2,3,5,6,7,8,9,10,11,12,13,15,16,17,18,19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6,  7, 8, 9, 11, 12, 17,18, 19 and 20 of U.S. Patent No. 10784964. Although the claims at issue are not identical, they are not patentably distinct from each other.





Claim 1 of 17/645678
Claim 1 of US Patent 10784964
A method, comprising:
A method for optical communication, the method comprising:
communicating first electrical signals along waveguides of an optical modulator;
in an optical modulator: communicating one or more first electrical signals to domain splitters along a length of waveguides of the optical modulator utilizing one or more delay elements;
generating second electrical signals; and
generating second electrical signals in at least two voltage domains utilizing the domain splitters; and
modulating optical signals in the waveguides using the second electrical signals.

modulating received optical signals in the waveguides of the optical modulator by driving diodes with the second electrical signals generated in the at least two voltage domains.





It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  In this case, omission of domain splitters and driving diodes and their function is an obvious expedient if the remaining elements perform the same function as before.

Claim 2 of 17/645678
Claim 1 of US Patent 10784964
The method of claim 1, where generating the second electrical signals comprises: generating the second electrical signals in at least two voltage domains via domain splitters.
generating second electrical signals in at least two voltage domains utilizing the domain splitters; and




Claim 3 of 17/645678
Claim 3 of US Patent 10784964
The method of claim 2, further comprising: delaying the first electrical signals along the waveguides via delay elements corresponding to each of the domain splitters.
The method according to claim 1, wherein the one or more delay elements comprise a delay element per domain splitter for each of a first subset of the domain splitters and more than one delay element per domain splitter for a second subset of the domain splitters.



Claim 5 of 17/645678
Claim 6 of US Patent 10784964
The method of claim 2, wherein the second electrical signals are generated via the domain splitters according to a differential input signal received by each of the domain splitters.
The method according to claim 1, wherein each of the domain splitters receives a differential input signal for generating the second electrical signals in the at least two voltage domains.




Claim 6 of 17/645678
Claim 5 of US Patent 10784964
The method of claim 1, further comprising: generating a 4-level pulse amplitude modulated (PAM-4) output signal via the first electrical signals.
The method according to claim 4, comprising generating a 4-level pulse amplitude modulated (PAM-4) output signal using the one or more first electrical signals coupled to the first input and the second input.





Claim 7 of 17/645678
Claim 7 of US Patent 10784964
The method of claim 1, further comprising: generating the optical signals via a continuous wave (CW) laser.
The method according to claim 1, comprising generating the received optical signals in the waveguides of the optical modulator using a continuous wave (CW) laser signal. 




Claim 8 of 17/645678
Claim 9 of US Patent 10784964
The method of claim 1, wherein modulating the optical signals in the waveguides comprises: driving diodes with the second electrical signals generated in at least two voltage domains to modulate the optical signals in the waveguides.
The method according to claim 1, comprising driving each of the diodes utilizing two drivers with inputs coupled to one of the domain splitters.
Claim 1. generating second electrical signals in at least two voltage domains utilizing the domain splitters; and



Claim 9 of 17/645678
Claim 8 of US Patent 10784964
The method of claim 8, wherein the optical modulator is a Mach-Zehnder Interferometer.
 The method according to claim 1, wherein the optical modulator comprises a Mach-Zehnder Interferometer modulator.



Claim 10 of 17/645678
Claim 9 of US Patent 10784964
The method of claim 8, wherein each of the diodes is driven by two drivers that each have inputs coupled to one of at least two domain splitters.
The method according to claim 1, comprising driving each of the diodes utilizing two drivers with inputs coupled to one of the domain splitters.



Claim 11 of 17/645678
Claim 11 of US Patent 10784964
A system, comprising: 
A system for communication, the system comprising:
waveguides; and an optical modulator configured to: communicate first electrical signals along the waveguides;
an optical modulator, the optical modulator being operable to: communicate one or more first electrical signals to domain splitters along a length of waveguides of the optical modulator utilizing one or more delay elements;
generate second electrical signals; and
generate second electrical signals in at least two voltage domains utilizing the domain splitters; and
modulating optical signals in the waveguides using the second electrical signals.
  See a note below
modulate received optical signals in the waveguides of the optical modulator by driving diodes with the second electrical signals generated in the at least two voltage domains.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  In this case, omission of domain splitters, delay elements and driving diodes and their function is an obvious expedient if the remaining elements perform the same function as before.




Claim 12 of 17/645678
Claim 11 of US Patent 10784964
The system of claim 11, further comprising domain splitters along the waveguides, and wherein generating the second electrical signals comprises: generating the second electrical signals in at least two voltage domains via the domain splitters.
generate second electrical signals in at least two voltage domains utilizing the domain splitters; and





Claim 13 of 17/645678
Claim 12 of US Patent 10784964
The system of claim 12, further comprising: delay elements corresponding to each of the domain splitters disposed on the waveguides.
The system according to claim 11, wherein the one or more delay elements comprise one delay element per domain splitter.



Claim 15 of 17/645678
Claim 12 of US Patent 10784964
The system of claim 12, wherein the optical modulator includes a first input coupled to a first domain splitter of the domain splitters associated with a first voltage domain and a second input coupled to a second domain splitter of the domain splitters associated with a second voltage domain.
The system according to claim 13, wherein the optical modulator comprises a first input coupled to the first subset of the domain splitters and a second input coupled to the second subset of the domain splitters.


Claim 16 of 17/645678
Claim 19 of US Patent 10784964
The system of claim 11, wherein modulating the optical signals in the waveguides comprises: driving diodes with the second electrical signals generated in at least two voltage domains to modulate the optical signals in the waveguides.
The system according to claim 11, wherein the optical modulator is operable to drive each of the diodes utilizing two drivers with inputs coupled to one of the domain splitters.



Claim 17 of 17/645678
Claim 17 of US Patent 10784964
The system of claim 16, further comprising: a continuous wave (CW) laser that generates the optical signals modulated by the diodes. 
 The system according to claim 11, wherein the optical modulator is operable to receive the optical signals in the waveguides of the optical modulator from a continuous wave (CW) laser signal. 







Claim 18 of 17/645678
Claim 18 of US Patent 10784964
The system of claim 17, wherein the optical modulator is a Mach-Zehnder Interferometer.
The system according to claim 11, wherein the optical modulator comprises a Mach-Zehnder Interferometer modulator. 



Claim 19 of 17/645678
Claim 19 of US Patent 10784964
The system of claim 17, wherein each of the diodes is driven by two drivers that each have inputs coupled to one of at least two domain splitters.
The system according to claim 11, wherein the optical modulator is operable to drive each of the diodes utilizing two drivers with inputs coupled to one of the domain splitters.



Claim 20 of 17/645678
Claim 20 of US Patent 10784964
An optical modulator, comprising: 
A system for communication, the system comprising: an optical modulator, the optical modulator comprising: 
a first optical waveguide; a second optical waveguide; a first diode arranged on the first optical waveguide; a second diode arranged on the second optical waveguide;
a pair of optical waveguides; and local modulator sections arranged along the pair of optical waveguides, wherein each local modulator comprises a diode arranged in each optical waveguide, a pair of diode drivers connected to each diode, and
a domain splitter configured to generate separate voltage domains for each of the first diode and the second diode.
See a note below
a domain splitter that is operable to generate separate voltage domains for each of the diode drivers.



It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  In this case, omission of diode driver and their function is an obvious expedient if the remaining elements perform the same function as before.









Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.                 

Claims 1,2,3,4,5 and 7 are rejected under 35 USC 103 as being unpatentable over Winzer et al; (Advanced Modulation Formats for High-Capacity Optical Transport Networks – 2006) in view of Hamano et al; (US 5074631).

Regarding claim 1, Winzer discloses a method, comprising: communicating first electrical signals of an optical modulator;(pre-coded data is provided to the Mach Zehnder modulator (MZM), see figure 7) generating second electrical signals;(the pre-coded sequence is converted into a three-level electrical signal; see figure 7) and modulating optical signals using the second electrical signals; (three-level electrical signal to modulate the input signal from laser source, see figure 10).

However, Winzer does not explicitly disclose along waveguides; in the waveguides.

In a related field of endeavor, Hamano disclose along waveguides; in the waveguides ;(optical modulator with waveguide 21, 22  for modulating received optical signal, see figure 9). 

Thus, it would be obvious for one the of the ordinary skilled in the art before the effective filling date of the invention to combine the waveguides of Hamano with Winzer to provide an optical transmission medium and the motivation is to provide transmission of modulated optical signals. 

Regarding claim 2, Winzer discloses the method of claim 1, where generating the second electrical signals comprises: generating the second electrical signals in at least two voltage domains via domain splitters ;(transmitter use a differentially
precoded version of the data signal at the input by splitting the input precoded data into inverted and non-inverted input for each of the two arms of the optical modulator; see page 5, column 1 and figure 10).

Regarding claim 3, Winzer discloses the method of claim 2, further comprising: delaying the first electrical signals along the waveguides via delay elements; (a delay circuit is provided to delay the pre-coded (first electrical signal) before being input into inverted and non-inverted input, see figure 7); corresponding to each of the domain splitters; (the input precoded data is split into inverted and non-inverted input for each of the two arms of the optical modulator; see page 5, column 1 and figure 10). 

Regarding claim 4, Winzer discloses the method of claim 2, wherein the optical modulator includes a first input coupled to a first domain splitter of the domain splitters associated with a first voltage domain ;(the pre-coded sequence is converted into a three-level electrical signal by using a differentially precoded version of the data signal at the input by splitting the input precoded data into inverted and non-inverted input to the first am of the MZM; see page 5, column 1 and figure 7 and 10) and a second input coupled to a second domain splitter of the domain splitters associated with a second voltage domain;(the pre-coded sequence is converted into a three-level electrical signal by using a differentially precoded version of the data signal at the input by splitting the input precoded data into inverted and non-inverted input to the second arm of the MZM, see page 5, column 1 and figure 7 and 10).


Regarding claim 5, Winzer discloses the method of claim 2, wherein the second electrical signals are generated via the domain splitters according to a differential input signal received by each of the domain splitters;(the pre-coded sequence is converted into a three-level electrical signal by using a differentially precoded version of the data signal at the input by splitting the input precoded data into inverted and non-inverted input for each arm of the optical modulator; see page 5, column 1 and figure 7)

Regarding claim 7, Winzer discloses the method of claim 1, further comprising: generating the optical signals via a continuous wave (CW) laser;(the transmitter  consisting of a continuously operating laser source, see page 7, column 2 and figure 10).

Claim 6 is rejected under 35 USC 103 as being unpatentable over Winzer et al; (Advanced Modulation Formats for High-Capacity Optical Transport Networks – 2006) in view of Hamano et al; (US 5074631) and further in view of Kalpendu et al; (WO 2008/051429A2). 

Regarding claim 6, the combination of Winzer and Hamano does not explicitly disclose the method of claim 1, further comprising: generating a 4-level pulse amplitude modulated (PAM-4) output signal via the first electrical signals. 

In a related field of endeavor, Kalpendu discloses the method of claim 1, further comprising: generating a 4-level pulse amplitude modulated (PAM-4) output signal via the first electrical signals ;( the optical modulator is capable of transmitting a pulse amplitude modulated (i.e., PAM-4) signal; see page 7; lines 1-5 and figure 3).

Thus, it would be obvious for one the of the ordinary skilled in the art before the effective filling date of the invention to combine the pulse amplitude modulated signal of Kalpendu with Winzer and Hamano to generate a set of four different logic values and the motivation is to generate multi-level voltage signal.

Claims 11,12,13,14 and 15 are rejected under 35 USC 103 as being unpatentable over Winzer et al; (Advanced Modulation Formats for High-Capacity Optical Transport Networks – 2006) in view of Hamano et al; (US 5074631).

Regarding claim 11, Winzer discloses a system, comprising: and an optical modulator configured to: communicate first electrical signals ;(pre-coded data is provided to the Mach Zehnder modulator (MZM), see figure 7) generate second electrical signals ;(the pre-coded sequence is converted into a three-level electrical signal; see figure 7) and modulating optical signals in using the second electrical signals; (three-level electrical signal to modulate the input signal from laser source, see figure 10).

However, Winzer does not explicitly disclose along the waveguides; the waveguides.

In a related field of endeavor, Hamano discloses waveguides; along the waveguides; the waveguides;(optical modulator with waveguide 21, 22  for modulating received optical signal, see figure 9). 

Thus, it would be obvious for one the of the ordinary skilled in the art before the effective filling date of the invention to combine the waveguides of Hamano with Winzer to provide an optical transmission medium and the motivation is to provide transmission of modulated optical signals. 






Regarding claim 12, Winzer discloses the system of claim 11, further comprising domain splitters along the waveguides, and wherein generating the second electrical signals comprises: generating the second electrical signals in at least two voltage domains via the domain splitters ;(transmitter use a differentially precoded version of the data signal at the input by splitting the input precoded data into inverted and non-inverted input for each of the two arms of the optical modulator; see page 5, column 1 and figure 10).

Regarding claim 13, Winzer discloses the system of claim 12, further comprising: delay elements corresponding to each of the domain splitters disposed on the waveguides; (a delay circuit is provided to delay the pre-coded (first electrical signal) before being input into inverted and non-inverted input, see figure 7);

Regarding claim 14, Winzer discloses the system of claim 12, wherein the second electrical signals are generated via the domain splitters according to a differential input signal received by each of the domain splitters ;(the pre-coded sequence is converted into a three-level electrical signal by using a differentially precoded version of the data signal at the input by splitting the input precoded data into inverted and non-inverted input for each arm of the optical modulator; see page 5, column 1 and figure 7). 

Regarding claim 15, Winzer discloses the system of claim 12, wherein the optical modulator includes a first input coupled to a first domain splitter of the domain splitters associated with a first voltage domain ;(the pre-coded sequence is converted into a three-level electrical signal by using a differentially precoded version of the data signal at the input by splitting the input precoded data into inverted and non-inverted input to the first am of the MZM; see page 5, column 1 and figure 7 and 10) and a second input coupled to a second domain splitter of the domain splitters associated with a second voltage domain ;(the pre-coded sequence is converted into a three-level electrical signal by using a differentially precoded version of the data signal at the input by splitting the input precoded data into inverted and non-inverted input to the second arm of the MZM, see page 5, column 1 and figure 7 and 10).


Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Ormond et al. (US 4107618) discloses a single input signal applied to the amplifiers such that input signal adds or subtracts from the amplified reference voltage and appears as two independent signals out of phase with each other, see figure 1.


    PNG
    media_image1.png
    478
    566
    media_image1.png
    Greyscale



b. Bell et al. (US 6970152) discloses an amplifier where the voltage range for the upper and lower amplifier is divided into half (Vdd to Vcom and Vcom to Vss), see figure 2. 


    PNG
    media_image2.png
    614
    732
    media_image2.png
    Greyscale


c. Patel et al (Frequency response of dual drive silicon photonics modulators with coupling between electrodes- 2018 attached) discloses series push pull modulator and dual drive modulator, see figure 1a, 1b.


    PNG
    media_image3.png
    154
    901
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636